Citation Nr: 1748570	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, diagnosed as asthma. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal form an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record. 

In an April 2015 Board decision, the issues of entitlement to service connection for shortness of breath and a back disability were reopened.  Those issues, as well as the issues of service connection for sleep apnea, a back disability, and headaches and entitlement to an increased rating for PTSD were remanded for additional development.  In a July 2015 decision, the Appeal Management Center (AMC) granted service connection for migraine headaches and chronic low back pain.  Those issues are no longer on appeal.  The Board again remanded the claims in October 2016 for additional development.  After additional development and adjudication, the issues of service connection for shortness of breath and sleep apnea, as well as an increased rating for PTSD, were returned to the Board.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, asthma developed as a result of active service.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms which most closely equate to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

2.  During the entire appeal period, the Veteran's PTSD has not approximated the criteria for a higher 70 or 100 percent evaluation, but rather has approximated the criteria for the assigned 50 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in May 2011 and May 2015.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate the claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2016).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the foregoing, the Board finds that entitlement to service connection for asthma is warranted.  

First, the Veteran has a current diagnosis of a breathing disorder.  An October 2009 VA pulmonary function test (PFT) showed a mild obstructive defect without significant bronchodilator response.  The examiner stated this is suggestive of bronchitis or asthma.  A May 2016 VA examiner noted a diagnosis of asthma.  

Second, there are in-service symptoms.  A March 2004 STR indicates the Veteran complained of shortness of breath.  In an October 2004 medical history report, the Veteran complained of shortness of breath.  Furthermore, the Veteran testified that he first experienced symptoms of shortness of breath in service.  Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  

Third, the evidence supports a finding that the Veteran's dyspnea was caused by active service.  An October 2004 medical history report indicates the Veteran had shortness of breath after exposure to a sulphur fire.  In a July 2009 VA progress note, the examiner noted a history of pneumopathy related to inhalation of other dust.  In a March 2016 VA progress note, the physician stated the Veteran's progressive dyspnea is likely secondary to hyperactive airways.  His exposure to a large sulfur fire in service is more likely than not the cause of his symptoms.  Such exposure was proven in early 2007 to cause "constrictive bronchiolitis."  The current symptoms and PFT with normal chest x-ray could be suggestive of that diagnosis.  In a January 2017 VA progress note, the VA examiner stated that the Veteran's dyspnea is multifactorial.  It started after exposure to burn pits, sulfur dioxide, and sandstorms in Iraq.  This exposure is known to cause constrictive bronchiolitis which could be the reason for the Veteran's dyspnea noted on PFTs but does not meet the criteria for obstructive or restrictive lung disease.  In order to prove this diagnosis, the Veteran would need an open lung biopsy, but the examiner indicated the risk would outweigh the benefit.  The examiner stated a possible component of asthma as well since the Veteran reported improvement in dyspnea and wheezing after bronchodilation use.  Based on the timing of symptom onset, asthma was most likely exacerbated/triggered by exposure to burn pits, sulfur dioxide, and sandstorms.  

The Board recognizes that the May 2015 VA examiner determined that the Veteran's shortness of breath is secondary to mild cardiomyopathy.  In a May 2016 VA examination report, the examiner stated that although clinically his symptoms might be suggestive of obstructive bronchiolitis (as mentioned by Dr. K.), the fact that the Veteran responds well to the current treatment with inhaled bronchodilator, indicates that the current symptoms of progressive dyspnea are more likely than not secondary to hyperactive airways.  The examiner opined that the Veteran's breathing symptoms were secondary to asthma which is not related to service.

The Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran's asthma was caused by service.  Under the benefit of the doubt rule, where there exists 'an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim', the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for asthma is warranted.  38 U.S.C.A. § 5107; 38 U.S.C.A. §3 .102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



III.  Increased Rating 

Rules and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background 

The Veteran asserts that his service-connected PTSD is more severe than the 50 percent disability rating currently assigned. 

In a September 2009 VA treatment note, the Veteran complained of nightmares and recollections of his time in Iraq three to four times per month.  He also complained he is easily startled and vigilant and sometimes his reactions may be extreme such as getting really angry (but never assaultive.)  He stated he spends time with his young son, works fulltime, and averages four to five hours of sleep per night.  He denied that the above has resulting in any impairment in his current day to day functioning.  He denied feeling depressed, but reported there have been episodes where he has been very energetic, his thoughts race, and he is irritable.  Upon mental status evaluation, the examiner noted the Veteran was appropriately dressed, cooperative, alert, oriented, and anxious with full affect, coherent and goal directed speech and thought content/process.  He denied auditory, visual or tactile hallucinations and the presences of suicidal thoughts, plans or intents.  The diagnosis was adjustment disorder with anxiety and rule out anxiety disorder.  

During a May 2011 VA examination, the Veteran reported he is married to his second wife and he has a good marriage.  He reported he enjoys spending time with family and watching sports.  Upon mental status evaluation, the examiner noted the Veteran was neatly groomed, anxious, and oriented with unremarkable speech, appropriate affect, intact attention, unremarkable thought process, unremarkable thought content, and average intelligence.  He denied delusions.  The Veteran affirmed the presence of suicidal thoughts, and homicidal thoughts without intent or plan.  The examiner noted remote, recent, and immediate memory was normal.  The Veteran reported he sleeps about four hours per night, and that he was having nightmares three to four times per week without medication.  The Veteran complained of an anxious mood.  He stated he is irritable with his family and in public.  He recently had an angry outburst at work and his supervisor talking to him about his behavior.  He complained of difficulty with concentration.  He has had a hard time having a linear conversation due to his thoughts wondering.  He described a lack of closeness with other and feeling numb a lot of the time.  He reported he has no friendships, and although he loves his family he does not feel close with them.  He complained of difficulty sleeping and more frequent nightmares.  The examiner noted that he has taken off several days per month over the last year due to headaches, stomachaches, and "lack of motivation."  Problems related to occupational functioning included assigned different duties, decreased concentration, inappropriate behavior, increased absenteeism, increased tardiness, and poor social interaction.  The diagnosis was PTSD and the examiner reported  GAF score of 60.  

In an April 2012 substantive appeal, the Veteran asserted he has panic attacks caused by stressful events at least two to three times per week.  He reported he has obsessive behavior or rituals including checking and re-checking doors and windows at night.  He complained he has a terrible time remembering tasks and other things, and he has difficulty in establishing and maintaining effective work and social relationships with interferes with his employment.  

The Veteran's private counselor, G. T., PhD., submitted a letter dated January 2015 in which the counselor indicated the Veteran has been a patient since December 2014.  The counselor noted the Veteran has reduced reliability and productivity due to flattened affect, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships.  The counselor noted the Veteran asserted he under reports his symptoms to VA because he does not want his medications increased.  

In a December 2014 private treatment note, the examiner noted the Veteran's family relationships are cooperative and he coaches his son's team.  The examiner noted the Veteran's appearance, behavior, motor activity, orientation, thought process, and judgement were normal.  He complained of flashbacks.  The examiner also noted flat affect, poor memory, and average intellect.  

During a May 2015 VA examination, the examiner described the Veteran's PTSD as manifesting by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he has been married to his second wife for five years and has three children.  He complained he gets angry and irritable with his family.  He plays golf once a month, and avoids crowds and concerts.  The Veteran stated he works in physical security and has been given verbal and written warnings.  He reported treatment though VA.  The examiner noted the Veteran was cooperative, his speech was clear, coherent and relevant with normal reaction time.  He had anxious mood, appropriate affect, and no thought disorder.  No suicidal or homicidal ideas were noted.  His memory and concentration were good.  The examiner noted symptoms including distressing memories and dreams, persistent negative emotional state, feelings of detachment or estrangement, persistent inability experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response and sleep disturbance.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also noted symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

In private treatment records dated February 2015 to November 2016, the Veteran denied suicidal and homicidal ideation.  In notes dated February and March 2015, the Veteran complained of nightmares and thoughts of trauma.  In notes dated March 2015 to November 2016, the examiner noted an anxious mood and flat affect.  In July and October 2015 notes, the examiner noted a depressed mood.  In an April 2016 note, the Veteran complained of hypervigilance.  In August 2016 note, the examiner noted the Veteran's wife handles all family business due to poor focus by Veteran.  In a November 2016 note, the Veteran admitted to anger and anger outbursts. 

In VA treatment records dated September 2009 to March 2016, the Veteran continued to report vivid dreams, but indicated they are less.  Upon mental status evaluation, the examiner noted the Veteran was appropriately dressed, fairly groomed, cooperative, alert, oriented, and anxious with full or appropriate affect, coherent and goal directed speech and thought content/process.  He denied auditory, visual or tactile hallucinations and the presences of suicidal or homicidal thoughts, plans or intents.  The Veteran reported consistently complained of nightmares, hypervigilance, and restlessness.  In a January 2012 note, the Veteran described his mood as "okay".  In notes dated March 2012 to June 2012, the Veteran's affect was tense.  In a November 2013 note, the Veteran reported that over the last few months he has difficulty completing tasks.  He stated he lacks concentration, but he is still able to fulfill his work duties.  In notes dated November 2013 to October 2014, the Veteran's mood was dysthymic. 

Analysis

Based on the foregoing, the Board finds that during the period under consideration, the Veteran is not entitled to a disability rating in excess of 50 percent for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that 'in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.'

In this case, the Board finds that the evidence indicates occupational and social impairment with reduced reliability and productivity.  While the Board acknowledges that during the period under consideration, the competent and probative medical and lay evidence documents the Veteran has at times had suicidal and homicidal thoughts, the Board finds that this intermittent symptom/manifestation of the disability, when considered with the entirety of medical and lay evidence, does not evidence the criteria for a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Further in this regard, this symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.

Pertinently, the evidence of record is absent obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; speech intermittently illogical, obscure or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or, inability to establish and maintain effective relationships.  On the contrary, the VA examination reports in particular indicate that the Veteran did not endorse obsessional rituals which interfered with routine activities, nor was he continually depressed or had panic attacks due to the PTSD to the extent that he was unable to function independently, appropriately, and effectively.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also noted to be appropriately dressed during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  Indeed, the Veteran has reported that he is close with his wife and coaches his son's sports team.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  The Board also reiterates the VA examination findings that the Veteran's PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships rather than an inability to establish and maintain effective relationships and that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.  Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by the 50 percent rating.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates one of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's PTSD traits also include anxiety, depression, suicidal and homicidal ideation, nightmares, hypervigilance, flashbacks, and social isolation.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

      Additional Considerations

The Board has considered whether extraschedular evaluation would be appropriate for either of the Veteran's increased rating claims.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's PTSD has been manifested by anxiety, depression, suicidal and homicidal ideation, nightmares, hypervigilance, flashbacks, and social isolation.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a disability manifested by shortness of breath, diagnosed as asthma is granted.

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) is denied. 

REMAND

In an October 2016 remand, the Board requested an additional VA opinion to address whether the Veteran's sleep apnea was caused by or aggravated by exposure to environmental hazards in service.  

In a December 2016 VA opinion, the examiner stated the sleep apnea is less than likely as not caused by or aggravated by exposure to environmental hazards in service because "literature review from up to date".  This is clearly inadequate and requires an addendum opinion with an opinion supported by relevant evidence from the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2015 VA examiner for an addendum opinion.  If that examiner is unavailable, another examiner must review the claims file and provide the requested opinion.  If an examination is deemed warranted, one must be provided and any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

The examiner should opine as to whether it is as least as likely as not (a 50 percent or greater probability) that sleep apnea is caused by or aggravated by exposure to environmental hazards in service.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

2.  After the above development, adjudicate the claim.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


